THE THIRTEENTH COURT OF APPEALS

                                   13-18-00065-CV


Alejandra Zapata, Individually and as Next Friend of Yarely Zapata, Antonio Morales Sr.
 and Irma Morales Individually and as Next Friends of Antonio Morales Jr. and Miguel
                                         Morales
                                            v.
                                    City of Gonzales


                                  On Appeal from the
                    25th District Court of Gonzales County, Texas
                                Trial Cause No. 26,450


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

January 30, 2020